This is a proceeding in mandamus commenced before the district judge of Okmulgee county prior to the holding of a certain school election on Tuesday April 4, 1933, in the city of Okmulgee, independent, school district No. 1, embracing the city of Okmulgee.
The applicants, having been denied the right to vote in said election, applied to the judge for an order requiring the precinct officers of their precinct and the county election board to permit them to vote therein.
A motion to dismiss has been filed herein on the ground that the question has become moot. A response has been filed by the plaintiffs in error citing several authorities in support of the merits of the right to vote in said election. These might be in point if the action were of a different nature, but the prayer for the relief sought is as follows:
"Wherefore petitioners pray that this Honorable Court grant a writ of mandamus requiring the said defendants, acting in their respective official capacity, to forthwith deliver and give these petitioners and each and all of them and all other persons similarly situated, a ballot containing the names of persons to be voted for as members of the board of education of the independent school district No. 1 of the city of Okmulgee, Okla., Okmulgee county, and to permit said plaintiffs to cast the same in the election now being held in the city of Okmulgee, wards and precincts above stated."
In the case of Parker v. U.S. Smelter Co. et al.,80 Okla. 129, 194 P. 897, the court held:
"The Supreme Court will not attempt to determine abstract, hypothetical, or moot questions, but where it is made to appear that the questions brought up for review have become moot, the proceedings will be dismissed."
It being apparent that in no event, regardless of the law or error made below prior to the election, could this relief be granted now, the cause must be dismissed as moot. It is so ordered.